Citation Nr: 0807933	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  07-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
2001 for the grant of  nonservice-connected pension benefits.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to service connection for transient blackouts 
with headaches, tremors, and loss of vision.

8.  Entitlement to service connection for bilateral hearing 
loss disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for osteomyelitis, 
residuals of a left leg injury.

11.  Entitlement to service connection for a left knee 
disability.

12.  Entitlement to service connection for a skin rash.

13.  Entitlement to service connection for eye problems, 
claimed as due to exposure to herbicides.

14.  Entitlement to service connection for deviated nasal 
septum.

15.  Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	James A. Endicott, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1964 to April 1972 
and from January 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter that was received by the Board in January 2008, 
the veteran requested a hearing at the RO.

In light of the veteran's request for a hearing, the case is 
REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing at the RO before a 
member of the Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but 
should return the claims folder to the Board for further 
appellate review.  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

